               Case 1:19-cv-02087-VSB Document 52 Filed 05/21/20 Page 1 of 1


                                                                                                                   Reed Smith LLP
                                                                                                            599 Lexington Avenue
                                                                                                         New York, NY 10022-7650
C. Neil Gray                                                                                                  Tel +1 212 521 5400
Direct Phone: +1 212 231 2652                                                                                Fax +1 212 521 5450
Email: cgray@reedsmith.com                                                                                          reedsmith.com



May 21, 2020

VIA ECF

The Hon. Vernon S. Broderick
United States District Court
for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:     DHIP, LLC v. Fifth Third Bank, Case No. 19-cv-02087 (VSB)

Dear Judge Broderick:

We represent Defendant Fifth Third Bank (“Fifth Third”) in the above-referenced matter, and write
pursuant to the Court’s Individual Rule 4.J to request oral argument on the motions for summary
judgment filed by Fifth Third and Plaintiff DHIP, LLC.

Oral argument is requested because this case presents complex legal issues about the interactions
between a bank and a potential borrower. The record on summary judgment is extensive, and we
believe that oral argument will assist the Court in working through the many issues presented by this
case.

We thank the Court for its attention to this matter.

Respectfully submitted,

/s/ C. Neil Gray




          ABU DHABI • ATHENS • AUSTIN • BEIJING • BRUSSELS • CENTURY CITY • CHICAGO • DALLAS • DUBAI • FRANKFURT • HONG KONG
       HOUSTON • KAZAKHSTAN • LONDON • LOS ANGELES • MIAMI • MUNICH • NEW YORK • PARIS • PHILADELPHIA • PITTSBURGH • PRINCETON
             RICHMOND • SAN FRANCISCO • SHANGHAI • SILICON VALLEY • SINGAPORE • TYSONS • WASHINGTON, D.C. • WILMINGTON
